Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5, 7-13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over the article to Anchliya et al entitled “A Review of Seismic While Drilling (SWD) Techniques: A Journey from 1986 to 2005” when taken in view of Klaveness (‘619).
Anchliya et al discloses a method for drilling a wellbore and a seismic-while drilling system.  The system (see Figs 2 and 3) and concomitant method includes a drill bit (passive acoustic energy source), a drill string, a drilling rig, an acoustic receiver system and an acoustic energy processing system to perform operations including recording acoustic signals produced by the passive acoustic energy source with the set of acoustic energy receivers during the formation of the wellbore, processing the recorded acoustic signals to predict a subterranean location of the passive acoustic energy source, and based on the predicted subterranean location of the passive energy source, controlling the drilling system to geo-steer the drilling bit toward the particular 
The difference between claims 1, 9 and 17 and Anchliya et al is the claims now recite first and second sets of surface receivers positioned with first and second different geometric arrangements, respectively.
Klaveness teaches a VSP system where first (A), second (B) and third (C) sets of seismic receivers are positioned in different geometric arrangements.  As noted on col. 6, line 55 – col. 7, line 30, Klaveness suggests that by using such a set of surface seismic receivers would effectively cancel horizontal surface waves and spurious noises in addition to being able to detect both refracted and reflected waves.
Therefore, in view of Klaveness, it would have been obvious to one of ordinary skill in the art to modify the plurality of surface receivers of Anchliya et al to sets of receivers with different geometric arrangements so as to detect both refracted and reflected waves while filtering surface waves and spurious noises.  Claims 1, 9 and 17 are so rejected.
Per claims 2, 10 and 18, see Anchliya et al, page 4, “Introduction to Drill-Bit Seismic….”.
Per claims 8, 16 and 21, see Anchliya et al, Fig. 3.

Klaveness teaches (see Figs. 1-3 and col. 5, lines 33-52) that it is well-known in VSP type seismics to utilize sets of terranean receivers that each receive acoustic energy from different depths.
Therefore, in view of Klaveness, it would have been obvious to one of ordinary skill in the art to have further modified the system/method of Anchliya et al by utilizing sets of terranean receivers where each set of receivers receives acoustic energy from different depths.  Claims 3, 4, 7, 11, 12, 15, 19, 20 and 22 are so rejected.
Per claims 5 and 13, the claimed depths of 250 meters, 500 meters and 1000 meters are matters of design choice and obvious to one of ordinary skill in the art.

Allowable Subject Matter
4.	Claims 6, 14 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        




ijl